Citation Nr: 0504494	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-36 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from September 1965 
to May 1969.

The veteran brought this appeal to the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that assigned an initial rating of 30 
percent for PTSD from October 12, 2000.

A hearing was held before the Board at the RO in January 
2005, and a transcript of the testimony has been associated 
with the claims file.  In January 2005, the Board granted the 
veteran's motion to advance his appeal on the Board's docket.  


FINDINGS OF FACT

1.  Prior to March 21, 2002, the manifestations of PTSD 
produced moderate disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  From March 21, 2002, PTSD was manifested by serious 
symptoms that produced deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
and inability to establish and maintain effective 
relationships.  

3.  From October 24, 2003, the manifestations of PTSD 
rendered the veteran unable to obtain or maintain employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial 50 percent 
evaluation for PTSD from October 12, 2000, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2004).

2.  The schedular criteria for a 70 percent evaluation for 
PTSD from March 21, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400, 4.1, 4.2, 4.21, 4.130, Diagnostic Code 9411 
(2004).

3.  The schedular criteria for a 100 percent evaluation for 
PTSD from October 24, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The May 2001 psychiatric evaluation noted the veteran being 
unable to work since 1998 and reporting difficulty with 
interpersonal relationships within and outside his family, 
past suicidal ideation, concentration difficulty, and 
depression.  He had not been under psychiatric treatment but 
had been referred through his primary care provider.  The 
mental status examination found him cooperative, pleasant, 
and well oriented, with intact memory and concentration and 
logical speech.  His dominant mood was described as euthymic 
although he became tearful and depressed when discussing 
Vietnam memories.  His affect was congruent to his mood, he 
showed adequate judgment and insight, and he did not appear 
psychotic.  The diagnosis was chronic PTSD and the global 
assessment of functioning (GAF) was felt to be 55-60.  The 
examiner noted the veteran's classic PTSD symptoms resulted 
in anger outbursts and difficulty concentrating and 
initiating and maintaining sleep.  The examiner characterized 
the symptoms as moderate in nature with moderate social and 
occupational functioning as reflected in the GAF score.  

VA clinical records showed the veteran was seen on March 21, 
2002, complaining of mood swings, irritability and angry 
outbursts, regular panic attacks, poor concentration and of 
putting himself in danger many times.  Other complaints 
included hypervigilance, erratic sleep, and problems with 
relationships.  The mental status examination was notable for 
a depressed and anxious mood and a labile affect.  His speech 
was coherent and goal directed with normal output.  His 
insight and judgment were characterized as adequate, and no 
suicidal or homicidal ideation was noted.  The assessment was 
chronic and severe PTSD and the GAF was estimated at 40-45.

He was seen again in early April 2002 and described as 
severely distressed and disabled due to PTSD symptoms.  His 
ability to seek and maintain regular employment and to 
functioning in normal social situations remained severely 
compromised.  His PTSD symptoms resulted in severely 
decreased concentration, panic attacks several times a week, 
severe sleep disturbance and perceptual distortion that 
severely compromised his ability to function in the usual 
work and social situations.  PTSD interfered with his ability 
to successfully follow directions and complete tasks and 
interfered with self-care and interaction with others.  The 
examiner stated that the veteran tended to avoid many social 
interactions thereby compromising relationships.  

VA clinical records received at the Board hearing include 
several psychiatric assessments from January 2003 to January 
2005 and show the diagnosis of chronic, severe PTSD.  These 
records showed ongoing complaints of irritability, insomnia, 
anger outbursts, and difficulty with interpersonal 
relationships and concentration.  Mental status examination 
was essentially consistent with earlier evaluations, and the 
GAF designation of 45 being was to 40 on the June 2003 
interview, where it has been since.  

On the October 24, 2003, interview, the examiner noted, in 
addition to difficulty with irritability, trust, and mood 
swings, the veteran's constricted affect and decreased 
attention, stating that instructions had to be repeated 
several times.  After an extended interview in January 2004, 
the examiner also noted the veteran's decreased rate of 
speech and circumstantial speech, and difficulty 
concentrating as evidenced in the need to repeat 
instructions.  The veteran's presentation and the examiner's 
conclusions were consistent on subsequent interviews.  
Beginning with the January 2004 evaluation, the examining 
physician added that, given the chronic and severe nature of 
the veteran's PTSD and associated mood disturbances, 
emotional liability, difficulty dealing with others, 
inability to handle stress and difficulty with concentration 
and attention span, he was not capable of gainful employment 
and should be considered totally disabled due to his PTSD.

At the Board hearing in January 2005, the veteran related 
that he participated in an ongoing treatment program and 
elaborated on the problems in family relationships, 
concentration, irritability, sleep disturbance, and lack of 
trust attributed to his PTSD.  His spouse recalled several 
dangerous incidents that involved the veteran and described 
him as argumentative, irritable, and easily frustrated.

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. See also 
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(a), (b)(2) 
(providing that the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later, unless specifically provided on basis 
of facts found).

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for PTSD provides that a 
30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Codes ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. 
§§ 3.102, 4.3.  The Secretary shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Analysis

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The VCAA emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, however, the appeal arises not from a "claim" 
for an increased rating but rather from the RO's initial 
assignment of a disability rating upon awarding service 
connection for PTSD.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
(NOD) that raises a new issue, VA is required under section 
7105(d) of the statute to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).

The RO did provide the veteran with the section 5103(a) 
notice in February 2001 regarding his claim for service 
connection for hearing loss, prior to its initial decision on 
that claim in February 2002.  In response to the veteran's 
NOD with the rating assigned, the RO issued an SOC in 
November 2003 in which it informed the veteran of the laws 
and regulations relevant to his appeal of the initial rating 
and of the evidence which had been reviewed in assigning the 
rating.  The RO also informed the veteran in the SOC of the 
reasons for its rating determination and, in so doing, 
informed him what the evidence needed to show to satisfy his 
appeal for a higher rating.  Accordingly, the Board concludes 
that the due process requirements concerning the veteran's 
appeal of the initial rating assigned for PTSD have been 
fulfilled in this case.  VAOPGCPREC 8-2003.

Initial Evaluation of PTSD

The record in this case clearly shows a progression in the 
degree of disability manifested by service-connected PTSD 
over the course of the appeal period.  VA treatment records 
and a rating examination were supplemented with hearing 
testimony that offered additional insight into the veteran's 
disability.  Accordingly, the Board finds that the assignment 
of "staged" ratings is appropriate in this case.  
Fenderson, 12 Vet. App. at 126.  Concerning this, the Board 
notes that the veteran has been assigned a total rating based 
on individual unemployability (TDIU) from October 12, 2000, 
based upon his combined service connected disabilities.  
However this rating does not moot consideration of a higher 
schedular rating for PTSD, although in this case the same 
effective date applies to the TDIU and the initial evaluation 
of PTSD.  See VAOPGCPREC 6-99; Colayong v. West, 12 Vet. App. 
524, 537 (1999).

On VA examination in May 2001, there is some indication of 
social activity, but for the most part the veteran led a 
rather secluded life style.  He described the typical 
psychiatric symptomatology associated with PTSD.  The VA 
examiner observed that his overall psychiatric symptomatology 
was moderate and corresponded to a GAF of 55-60.  At that 
time there were no hospitalizations and he was just beginning 
a formal treatment program.  The examiner concluded that the 
manifestations of the PTSD were moderate and had a moderate 
affect on social and occupational functioning.  

Thus, initially from October 12, 2000, based on the initial 
VA evaluation, PTSD is more nearly indicative of some 
difficulty in social, occupational, or school functioning, 
but the veteran was generally functioning pretty well, and 
had some meaningful interpersonal relationships, although he 
would have had difficulty in establishing and maintaining 
effective work and social relationships.  This picture is 
adequately compensated by the 50 percent evaluation since the 
moderate symptoms contemplated in the GAF are represented in 
the examples listed in the 50 percent evaluation criteria for 
PTSD.  As noted previously it is not necessary that all the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the examiner's summary that the level of impairment 
reflected by the veteran's presentation more nearly 
contemplated the 50 percent evaluation.  Mauerhan, 16 Vet. 
App. at 442.

The next higher evaluation of 70 percent comports with the 
veteran's disability picture reflected initially on the 
evaluation of March 21, 2002, and as summarized when he was 
seen again in early April 2002.  The manifestations were 
consistent with the GAF score in the low 40 range.  In this 
regard, the Board believes that the March 2002 and subsequent 
evaluations through June 2003 viewed collectively depict a 
disability picture for this period best summarized as one of 
deficiencies in most areas, with suicidal ideation, 
depression, and difficulty in adapting to stressful 
circumstances.  The reports showed that the veteran avoided 
circumstances that might be a source of stress, and examiners 
noted his marked irritability and isolation.  His social 
activity was limited, and his activities during the day were 
rather reclusive in nature.  These records reflect a line of 
demarcation from the earlier evaluation and reasonably 
establish an increase in disability to the 70 percent level 
from March 2002.  The 50 percent evaluation contemplates a 
much less intensive psychiatric impairment, which recognizes 
difficulty in social and industrial adaptation and moderate 
symptoms.  From March 2002, the GAF was consistently no 
greater than 45, and the manifestations were compatible with 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning.  

Having determined that the veteran meets the criteria for the 
next higher evaluation of 70 percent from March 21, 2002, 
with application of the schedular criteria, the Board must 
now determine whether PTSD is productive of a higher level of 
impairment than that contemplated in the assigned 70 percent 
evaluation.  Concerning this, the Board finds that PTSD is 
productive of total social and industrial impairment from 
October 24, 2003.  The record shows the veteran experienced a 
further appreciable deterioration with noticeably diminished 
attention as reflected in the need to have instructions 
repeated and displaying constricted affect.  The extended 
evaluation in January 2004 showed a downward course with 
circumstantial and slowed speech in addition to diminished 
attention that complement the often-mentioned irritability 
and interpersonal difficulties which culminated in the 
January 2004 examiner's opinion that the veteran was not 
capable of gainful employment due to his PTSD, but for the 
reasons noted below the Board concludes that the evidence 
shows that that level of disability was shown by October 24, 
2003.  

Obviously, the treating physician felt that the veteran's 
PTSD symptoms showed a substantially poorer prognosis from 
the presentation in the earlier treatment summaries since the 
veteran's PTSD symptoms were now considered totally 
disabling.  The level of isolation, suicidal ideation, and 
persistent danger of hurting himself or others was elaborated 
on in hearing testimony.  The VA clinician found PTSD 
symptoms rendered the veteran totally disabled, a finding not 
present in contemporaneous summaries from earlier periods.  

However, the additional manifestations were reflected as 
early as October 2003 with reference to constricted affect, 
diminished concentration, and in the need to repeat 
instructions several times.  Thus, the criteria for a 100 
percent evaluation were more nearly approximated from October 
2003.  Although the extended evaluation in January 2004 first 
characterized the PTSD manifestations as totally disabling 
the manifestations were similar on the October 2003 
interview.  For the foregoing reasons, the Board finds that a 
100 percent schedular evaluation is warranted for PTSD from 
October 24, 2003, as the criteria have been more nearly 
approximated from that date.  38 C.F.R. § 4.7.


ORDER

An initial rating of 50 percent for PTSD is granted from 
October 12, 2000, subject to the regulations governing the 
payment of monetary awards.

An initial rating of 70 percent for PTSD is granted from 
March 21, 2002, subject to the regulations governing the 
payment of monetary awards.

An initial rating of 100 percent for PTSD is granted from 
October 24, 2003, subject to the regulations governing the 
payment of monetary awards.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


